DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster(USPGPUB 2014/0188334) in view of Hoofard et al(USPat 9,751,702).
  -- In considering claim 4, the claimed subject matter that is met by Foster includes:
	1) at least one chock assembly, the at least one front face adapted to substantially contiguously and frictionally couple to a treaded surface of at least one vehicle tire member, the chock assembly adapted to be in a coupled or uncouple state is met by the wheel chock system including wheel chocks(40), which are adapted to be in a coupled or uncoupled state by frictionally coupling or uncoupling to a treaded surface of tire(12); 
	2) at least one hydraulically operated frame assembly adapted to be in a retracted or extended state is met by the first(26) and second(28) portions of the adjustment arms, which retract or extend perpendicularly based on deployment(see: secs[0025-0026]); 
	3) at least one hydraulically operated extender assembly connected by a proximal portion of the at least one extender assembly to a distal portion of the at least one frame assembly, and a distal portion of the at least one extender assembly coupled to a back face of the at least one chock assembly, the at least one extender assembly adapted, when in an extended state, to press the at least one front face of the at least one chock assembly against the treaded surface of the at least one tire member is met by the ram housing(39), which includes adjustment arms(20), including proximal end(22) and distal end(24)  which are extended from first portion(26) which extends from the ram housing(39)(see: sec[0025]); 
	4) at least one actuator assembly electronically coupled to the at least one frame assembly and the at least one extender assembly; 
	5) at least one controller assembly electronically coupled to the at least one chock actuator assembly and at least one chock motor assembly and adapted for a user to control the at least one frame assembly and the at least one extender assembly is met by the processor(50), which is electronically coupled to the actuator(60), which is electronically coupled to the hydraulic assembly(30), wherein the assembly(30) includes pump(34), such that the user may control deployment of the wheel chocks.
	- Foster does not teach:
	1) the chock assembly having at least one substantially curved front face.
	In related art, Hoofard teaches a wheel chock system which utilizes chock assemblies having a at least one substantially curved front face, as seen in the wheel chock assembly(110) having substantially curved front face as seen in figure 2.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the wheel chock assembly(110) of Hoofard, having substantially curved front face, into the chock assembly of Foster, since one of ordinary skill would have recognized the benefit of a curved front face, which would have better conformed to the shape of the wheel.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Hoofard et al(Hoofard) as applied to claim 4 above, and further in view of Morin(USPGPUB 2014/0248102 A1).
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, except for:
	1) an at least one polymer surface assembly is coupled contiguously and substantially planarly to the at least one front face of the chock assembly adapted to couple substantially contiguously to the treaded surface of at least one vehicle tire member.
	Use of wheel chocks which includes support surface(11) via tensile member using a strong polymer harness assembly(21)(see: Morin, sec[0064).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the harness assembly(21) including strong polymer, as taught by Morin, into the system of Foster, since this would have provided an added level of support for the chock assembly, to prevent unwanted wheel movement.  
Allowable Subject Matter
Claims 1-3 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687